Title: From James Madison to James Monroe, 10 November 1800
From: Madison, James
To: Monroe, James


Dear Sir
Novr. 10. 1800
I recd. yours of the 6th. inst. by Mr. Erwin, whom I have found to justify the recommendations he brought me. He appears to be intelligent well informed, sound in his principles and agreeable in his manners. He has not as yet touched on the subject to which you allude, & I have not been led to start a conversation on it. At the desire of Mr. Jefferson I return the inclosed letters which you sent to him. Part of one of them would be useful to the public, if it could be communicated without impropriety. The substance of it perhaps might be thrown into an unexceptionable form, and produce reflections suitable to the crisis of our affairs with France. I hear with some surprize & apprehension that Charleston has chosen a large majority of antirepublican members for the Legislature. Should the Country not afford a remedy in that State, and Pena. be kept from voting, the election of P. & V. P. will be a nice business. In this region of Country, the elections have exceeded our hopes. In this County, out of more than 350 votes, 7 only were in the wrong ticket. I hear that in Frederick the Jefferson ticket prevailed in the proportion of 3 to 1. Adieu Yrs.
Js. Madison Jr
